DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment file on February 3rd 2022 has been entered. Claims 1, 2, 4 – 10, 12 and 13 stand amended with claims 1 – 13 currently pending.

Response to Arguments
35 U.S.C. §101
Applicant argues that claim 1 as amended overcomes the statutory rejection as previously indicated in the office action of September 3rd 2021.
Examiner respectfully agrees. The 35 U.S.C. 101 rejection is withdrawn.

35 U.S.C. §103
Applicant argues that the amendments to claim 1 overcome the statutory rejection in the office action dated September 3rd 2021.
Examiner respectfully agrees. The 35 U.S.C. 103 rejection is withdrawn.

Allowable Subject Matter
5.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “a system comprising: a client device; and a computer-readable medium coupled to the client device having instructions stored thereon which, when executed by the client device, cause the client device to perform operations comprising: receiving, by the client device, text documents forming part of a data stream from one or more servers; identifying, using a term extractor, terms within the received text documents by employing at least one of a plurality of natural language processing processes on the received text document to extract the terms;  associating with each extracted term an identifier for each text document in which the term is found and associating with each term time information associated with each text document in which the term is found, wherein the time information includes a system time the text document was received; generating a model for each term, the model describing a pattern of occurrences for the term in the data stream over a historic period; deriving from the identified terms, using an abnormality determiner: a set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a first recent period compared with that expected from the models; creating a first set of one or more clusters using a flexi-clusterer based on at least one of a plurality of clustering analysis models, each cluster being_ associated with one of a plurality of topics, further each cluster including a subset of terms from the set of terms identified as abnormal which are considered to relate to  a same topic as the topic of the cluster of the first set of clusters the subset of terms of the set of terms identified as abnormal is included in;   deriving from the identified terms, using the abnormality determiner a further set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a second recent period compared with that expected from the models; creating a further set of one or more clusters using the flexi-clusterer based on at least one of the plurality of clustering analysis models; each cluster being associated with one of the plurality of topics, further each cluster including a subset of terms from the furthest of terms identified as abnormal with are considered to relate to the same topic as the topic of the cluster of the further set of clusters the subset of terms of the further set of terms determined as abnormal is included in; and comparing, using a  comparator, each of the one or more clusters of the further set with each of the one or more clusters of the first set to determine whether a cluster of the further set is associated with the same topic as any cluster of the first set, and where the topic of one of the clusters of the further set does not pertain to any of the topics of the clusters of the first set, adding that cluster to the first set of clusters.” The closest prior art of record Deurloo et al. (United States Patent Publication Number 20130275527) hereinafter referred to as Deurloo teaches “a system comprising: a client device; and a computer-readable storage medium coupled to the client device, the computer-readable storage medium having instructions stored thereon which, when executed by the client device, cause the client device to perform operations comprising: i) receiving text documents forming part of a data stream from one or more servers; ii) identifying terms within the received text documents; iii) deriving from the identified terms, a set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a first recent period compared with that expected from their historic occurrence; iv) creating a first set of one or more clusters, each cluster  comprised from a group of terms from the set of terms identified as abnormal which through their degree of co-occurrence in the received text documents are considered to relate to the same topic; v) deriving from the identified terms, a further set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a second recent period compared with that expected from their historic occurrence; vi) creating a further set of one or more clusters; each cluster comprised from a group of terms from the further set of terms identified as abnormal which through their degree of co- occurrence in the received text documents are considered to relate to the same topic;  and vii) comparing each of the one or more clusters of the further set with each of the one or more clusters of the first set to determine whether a cluster of the further set pertains to the same topic as a cluster of the first set, and where a cluster of the further set does not pertain to any of the topics of the clusters of the first set”
As such the combined features as recited in independent claim 1 and similarly amended in independent claims 9 and 13 is not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166